Case 1:20-cr-00552-ALC Document 56 Filed 02/09/21 Page 1of1

USDC SDNY

  

 

 

DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT nowt.
SOUTHERN DISTRICT OF NEW YORK DATE RILED Le de aL
x
UNITED STATES OF AMERICA, :
Plaintiff, :
: 20-CR-552 (ALC)
-against- :
: ORDER
KHARI FAISON, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:

A Telephone Status Conference is set for February 23, 2021 at 10:00 a.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once
prompted, should dial access code 3768660.

SO ORDERED.

Dated: New York, New York
February 9, 2021

Aridite 7 Cm g

ANDREW L. CARTER, JR.
United States District Judge —

 
